Citation Nr: 1613167	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-50 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for mild spondyloarthropathy, disc bulge at
L5-S1, mild canal stenosis and mild disc desiccation.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities since January 1, 2016.

3. Entitlement to a TDIU prior to November 11, 2013, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The record suggests that the Veteran served in the U.S. Army National Guard from February 1979 to March 2000, with interim periods of active duty for training (ACDUTRA). However, the Veteran's actual dates of service are unclear, and will be clarified upon remand.   

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) vacated the Board's April 2014 denial of entitlement to a TDIU and remanded the case back to the Board for additional development in a May 2015 Memorandum Decision.

Further, these matters were before the Board in April 2014. As it relates to the issue of entitlement to service connection for mild spondyloarthropathy, the Board finds that there has not been substantial compliance with the prior remand directives. While the Board sincerely regrets the delay, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, a Central Office hearing was scheduled for November 2013. The Veteran did not appear, and has not requested that a new hearing be scheduled. In October 2015, the Veteran's representative stated that he no longer wished to participate in a hearing regarding the TDIU claim. As such, the Board finds that the Veteran's hearing request has been withdrawn. See 38 C.F.R. § 20.704(d) (2015).

The matters of entitlement to a TDIU prior to November 11, 2013, and to service connection for mild spondyloarthropathy, are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





FINDING OF FACT

The probative, competent evidence of record demonstrates that the Veteran's service-connected knee disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period of January 1, 2016 to the present. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015). In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2015).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Review of the claims file indicates that the Veteran is not schedularly entitled to TDIU until January 1, 2016. 

Effective January 1, 2016, the Veteran is service-connected for the following disabilities: (1) Mild right knee degenerative joint disease (DJD), status post total right knee replacement, rated as 30 percent disabling; (2) status post total left knee replacement, rated as 30 percent disabling; (3) right knee laxity, rated as 20 percent disabling; (4) tender scar of the left upper thigh, secondary to puncture wound, rated as 10 percent disabling; and (5) mild left knee DJD, rated as 10 percent disabling. The combined evaluation for these disabilities is 70 percent. See 38 C.F.R. § 4.25 (Combined Ratings Table) (2015). As disabilities of the lower extremities may be interpreted as one disability for percentage evaluations, the Board finds that the Veteran meets the schedular requirements per 38 C.F.R. § 4.16, effective January 1, 2016. 

Further, the Board finds that the Veteran's service-connected disabilities preclude substantial and gainful employment. The Board notes that there are conflicting opinions of record in this regard. First, the Veteran underwent VA knee and lower leg examination in August 2012. At that time, the VA examiner opined that the Veteran's knee conditions did not impact his ability to work. In doing so, the examiner indicated that the Veteran was not so functionally impaired as to be precluded from securing and maintaining substantial and gainful employment in a sedentary/deskwork type of environment. 

However, the Veteran has also submitted a private Vocational Employability Assessment conducted in September 2015 by a certified rehabilitation counselor. Upon examination of the Veteran and review of the claims file, the counselor opined that the Veteran is more likely than not unemployable, dating back to February 2000 when the Veteran left his job due to his bilateral knee injuries. In formulating her opinion, the counselor referenced the Veteran's medical history, industrial history, education, and limitation of transferrable skills. 

In comparing the weight of the available evidence, the Board finds the September 2015 assessment to be more probative than the August 2012 VA examiner's opinion. An opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Although the August 2012 VA examiner asserted a definitive opinion regarding the Veteran's employability, no supporting rationale was offered in the accompanying report. Further, the August 2012 examiner did not address the Veteran's reports that he was unable to work after 2000 due to his bilateral knee pain. However, a veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about his knee pain and the related impact on his job are relevant considerations in determining employability. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

In contrast, the September 2015 vocational assessment provides a clear and detailed rationale. Further, the counselor gives appropriate consideration to the Veteran's educational and employment history. Her report reflects that the Veteran has a 10th grade education and was unable to pass the GED examination due to problems with reading comprehension and memory retention. The Veteran was employed as a welder from 1983 to 2000, when he unable to continue in this capacity due to his bilateral knee disabilities and the physical exertion required of this position. The counselor appropriately weighs the Veteran's physical and mental capacities, and asserts that although the Veteran is physically capable, his limited education and work experience are not transferrable to sedentary work. As such, the counselor offers a detailed and well-reasoned analysis in reaching her concluding that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, limited education, and physically demanding work history. 

Accordingly, the Board finds that the competent, probative evidence of record establishes that the Veteran's service-connected knee disabilities render him unable to secure and follow a substantially gainful occupation. As such, TDIU is granted for the period of January 1, 2016 to the present. 


ORDER

Entitlement to TDIU is granted for the period of January 1, 2016 to the present.


REMAND

A review of the record indicates that further development is necessary prior to adjudicating the Veteran's remaining claims.

At the outset, the Board notes that the record does not clearly indicate the Veteran's dates of service. The record suggests that the Veteran served in the Army National Guard from February 1979 to March 2000, with interim periods of ACDUTRA. However, the claims file does not include any Certificate of Release or Discharge from Active Duty (DD-214), nor have the Veteran's dates of service been otherwise verified. As such, efforts must now be made to determine the Veteran's dates of service, to include any periods of ACDUTRA and inactive duty for training (INACDUTRA). 

TDIU

As noted above, the Veteran meets the schedular requirements for TDIU for the period of January 1, 2016 to the present. Further, the period of November 11, 2013 to December 31, 2015 is not under consideration, as the Veteran was assigned a temporary total disability rating during this time.

Prior to November 11, 2013, the Veteran was service-connected for multiple disabilities. However, the combined ratings during this time amount to less than 70 percent. Accordingly, the Veteran does not meet the schedular requirements prior to November 11, 2013.

Nonetheless, the Veteran alleges that his service-connected knee disabilities rendered him unable to secure and follow a substantially gainful occupation prior to November 11, 2013 and has submitted evidence supporting this assertion. As such, the TDIU claim must now be referred to the Director of Compensation Service for extraschedular consideration for the period prior to November 11, 2013.

Back Disability

This claim was remanded by the Board in April 2014. A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In the April 2014 remand, the Board determined that a theory of secondary service connection had been raised by the record as it relates to the Veteran's claimed back disability. As such, the AOJ was instructed to schedule the Veteran for a new VA back examination. The VA examiner was then directed to address the Veteran's theory for secondary service connection, by providing an opinion as to whether the Veteran's current back condition was caused or aggravated by his service-connected bilateral knee disabilities. 

The Veteran underwent VA back examination in June 2014, at which time the VA examiner opined that it was less likely than not that the Veteran's current back condition was caused or aggravated by his service-connected bilateral knee disabilities. However, the examiner provided no rationale or commentary in support of this assertion. A rationale constitutes an essential component of any nexus opinion. Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate).

As such, the Board finds that the June 2014 VA examination did not substantially comply with prior remand directives, and is thus inadequate for the purpose of determining secondary service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). Accordingly, a remand is required at this time. 


Accordingly, the case is REMANDED for the following action:

1. To the extent possible, request verification of the Veteran's dates of service, to include any periods of ACDUTRA and INACDUTRA. The AOJ should prepare a summary of such dates, and all efforts made by the AOJ should be fully documented. 

2. The AOJ should then refer the Veteran's claims file to a physician to obtain a clarifying opinion as to the nature and etiology of any current back disability. The physician must specifically address the following: 

(a.) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability had its onset in or is otherwise related to the Veteran's military service.  
(b.) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability was caused by the Veteran's service-connected bilateral knee disabilities, including any resulting altered gait or use of assistive devices for locomotion.
(c.) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability was aggravated by (permanently worsened) the Veteran's service-connected bilateral knee disabilities, including any resulting altered gait or use of assistive devices for locomotion.

The physician is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, military personnel records, post-service medical records, and lay statements, and to provide both an opinion and a supporting rationale. If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

3. The AOJ shall then refer the Veteran's claim of entitlement to a TDIU for the period prior to November 11, 2013, to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

4. Finally, readjudicate the claims on appeal. If any benefit sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


